Citation Nr: 1745015	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-35 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Martinez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to December 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist
VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017). 

Because the Board is granting the Veteran's service connection claim for bilateral hearing loss, any error committed with respect to that claim is harmless.

Legal Criteria
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Further, service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Factual Background and Analysis

The Veteran seeks service connection for bilateral hearing loss, which he contends originated in service.

In this case, there is no question that the Veteran currently suffers from bilateral hearing loss for VA benefits purposes.  The VA examinations of March 2011 reflects that the Veteran's hearing loss meets the criteria described at 38 C.F.R. § 3.385.  Accordingly, the current disability criterion is met for bilateral hearing loss. 

Although hearing loss is not shown in-service, acoustic trauma or military noise exposure may constitute injury of the ear.  The record reflects the Veteran was exposed to loud noise during his active service.  In his September 2016 hearing, the Veteran testified and described the particulars of his service, noting that he was assigned to a military police training unit, where he was regularly exposed to ongoing gunfire and shooting.  He also stated that although his duties included working in the rifle and pistols range, he does not remember having ear protection during his active service.  Furthermore, in his September 2010 application for compensation and/or pension, the Veteran reported exposure to loud sounds from helicopters during his time of active service and ACDUTRA, stating that he was involved in helicopter patrolling.  Based on the Veteran's MOS of military policeman, his reports of noise exposure in service are satisfactory evidence of an in-service event.

Having met the current disability and in-service event criteria, the central issue that must be resolved at this time is whether the Veteran's current disability originated during service or is otherwise related to service. 

As stated above, the March 2011 VA examination revealed evidence of a current bilateral sensorineural hearing loss disability in accordance with 38 C.F.R. § 3.385. However, in March 2011 and May 2011 the VA examiner opined that the Veteran's current hearing loss was not as likely as not caused by or the result of his military service.  In this respect, the examiner indicated that although a 1970 audiogram showed bilateral hearing loss, three audiograms in the Veteran's service treatment record showed normal hearing, including his enlistment (1963) and separation (1966) examinations.  Nonetheless, the Board notes the examiner did not account for the change in the audiometric standard used before December 31, 1970. Moreover, the Board notes the examiner failed to acknowledge or discuss the Veteran's lay reports in her medical opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (providing that VA's examiners are not free to ignore a Veteran's statements related to lay observable symptoms).

Notwithstanding the medical opinion provided by the VA examiner, during the March 2011 examination the Veteran reported he noticed difficulty hearing during his period of active service.  He also reported exposure to loud noise from gunfire, artillery, helicopters, and aircrafts without the use of hearing protection.  In addition, the Veteran denied exposure to loud noise prior or after his military service.  Further, he denied any history of ear disease, head trauma, or ear trauma, as well as family history of hearing loss.  Although reports of hearing loss are not shown in his service treatment records, the Veteran's statements have been consistent throughout the record, including his reports to private clinicians and hearing testimony.

Moreover, private clinicians have opined that the Veteran's current sensorineural hearing loss is etiologically related to his active service.  The Veteran underwent an audiology consult in January 2010, where moderate to severe bilateral sensorineural hearing loss was noted.  Thereafter, in September 2010, his treating audiologist stated that the Veteran's "case history and pattern of hearing loss were consistent with hearing loss caused by exposure to loud noise."  Further, the audiologist opined it is "certainly possible" that the Veteran's current hearing loss was caused by exposure to intense sound levels during his military service.

Subsequently, in June 2011 correspondence, the Veteran's private otolaryngologist stated the Veteran's hearing loss was greater than it would be anticipated from simple aging affect.  Further, he opined the Veteran's hearing loss began in the 1960s, noting that substantial exposure to noise at a young age frequently causes damage that is then magnified with the aging process.  In January 2014, after reviewing the audiograms in the Veteran's service treatment records, the otolaryngologist stated that the general pattern of the Veteran's hearing loss was documented in those audiograms.  Moreover, he concluded that the Veteran's hearing loss originated during his service years. 

In this case, the Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence is relevant.  If the evidence is deemed relevant, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. The Board also notes that under certain circumstances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation.").  

The Veteran has reported he experienced diminished hearing in service, which has persisted ever since.  The Board deems this evidence relevant for the Veteran's claim, and finds the Veteran competent to report his hearing limitations . It is generally within the competence of a layperson to identify and observe the effect of a disability under the ordinary conditions of daily life.  Many symptoms are readily observable by a layperson.  Accordingly, the lay evidence provided by the Veteran is unquestionably competent evidence.  The Board also finds that the medical opinions provided by the Veteran's private clinicians are relevant, competent, and credible.  In this respect, the Board finds the opinions of the private clinicians, as well as the Veteran's own reports of decreased hearing, to be at least as probative as the above-noted VA examiner's finding.

As previously noted, this appeal turns on whether there is a nexus between the Veteran's hearing loss and his exposure to acoustic trauma in service.  The Veteran has competently and credibly reported that he experienced hearing loss during and since service due to the in-service acoustic trauma.  Further, the medical opinions of the private clinicians are supportive of the Veteran's contentions regarding the onset of his hearing loss.  Accordingly, a nexus to service is established.  

To the extent that the VA examiner in March 2011 and May 2011 opined that it was less likely as not that the Veteran's hearing loss was related to his military service, the Board finds these opinions to be of limited probative value.  These opinions failed to address the Veteran's lay statements regarding the onset of his hearing loss, and did not account for the change in the audiometric standard used before December 31, 1970.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (providing that a medical examiner cannot ignore the Veteran's lay statements and rely on the absence of medical records corroborating the alleged injury to discard a nexus between the Veteran's current disability and his military service).

In sum, the Board is satisfied that the evidence supporting a nexus between the Veteran's currently diagnosed bilateral sensorineural hearing loss and his in-service acoustic trauma is at least in equipoise.  Therefore, the Veteran is entitled to service connection for his bilateral hearing loss disability.









ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


